Case: 13-15405   Date Filed: 04/13/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15405
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 3:12-cr-00024-CAR-CHW-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

WILLIAM CAMPBELL,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (April 13, 2015)

Before JORDAN, JILL PRYOR and EDMONDSON, Circuit Judges.

PER CURIAM:
              Case: 13-15405     Date Filed: 04/13/2015    Page: 2 of 2


      Charles Brant, counsel for William Campbell, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion is GRANTED, and Campbell’s

convictions and sentences are AFFIRMED.




                                          2